Moyer, C.J.,
dissenting. I concur in the decision of the majority with respect to the grant of immunity to Susan Batt, and the evidentiary issues presented by the defense. However, I respectfully dissent from the decision of the majority holding that evidence received from an alternate juror who did not participate in deliberations is insufficient aliunde evidence under Evid. R. 606(B) to inquire into *359the validity of the verdict. While I recognize that allowing a party to question a jury verdict based on evidence presented by an alternate juror may have some detrimental consequences, I believe that the integrity of the jury process would be better preserved by allowing such inquiries.
Evid.R. 606(B) provides:
“Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury’s deliberations or to the effect of anything upon his or any other juror’s mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith. A juror may testify * * * only after some outside evidence of that act or event has been presented.” (Emphasis added.)
The majority correctly observes that Evid.R. 606(B) is intended to preserve the integrity of the jury process and the privacy of deliberations. Significantly, the rule prohibits testimony about events and statements occurring during the course of deliberations, absent some outside evidence of such occurrences. The rule does go further to prohibit inquiry into “the effect of anything upon his or any other juror’s mind or emotions as influencing him to assent to or dissent from the verdict * * * or concerning his mental processes in connection therewith.” The majority relies on this additional language to conclude that testimony of an alternate juror is insufficient outside evidence to inquire into the validity of a jury verdict. However, the inclusion of the words “during the course of deliberations” in the first sentence of the rule indicates that Evid.R. 606(B) is meant to protect the deliberation process. Therefore, it follows that an alternate juror, who did not participate in deliberations, could properly supply the evidence necessary to inquire into the validity of the verdict reached by the jury.
The majority also concluded that the aliunde rule is not applicable during the trial. Instead, the rule applies only after the jury decides on a verdict. This fact further supports allowing an alternate juror, who did not participate in deliberations, to supply the evidence necessary to challenge a jury verdict pursuant to Evid.R. 606(B).
While I share the concern of the majority that allowing an alternate juror to provide the evidence needed to inquire into a jury’s verdict could easily allow a single disgruntled alternate juror to attack a jury verdict, I believe that this risk is outweighed by the right of the parties to a jury free of misconduct. Section 5, Article I of the Ohio Constitution guarantees the right to a trial by jury, and this right carries with it by necessary implication the right to a trial by a jury of unbiased and unprejudiced jurors. Lingafelter v. Moore (1917), 95 Ohio St. 384, 117 N.E. 16.
*360Here, the appellate court found that there had been juror misconduct during the trial and that such misconduct was prejudicial to the defendant. I agree with the court of appeals that Evid.R. 606(B) should be interpreted to allow testimony of an alternate juror as sufficient aliunde evidence to inquire into the validity of a jury verdict.
For these reasons, I would affirm the judgment of the court of appeals with respect to the issue of juror misconduct.